Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 is objected to because of the following informalities:  
In claim 1 line 7, “…an extend position…” should read “… an extended position…”.
In claim 14 line 8, “…an extend position…” should read “… an extended position…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco Mengotti (US 2021/0245875) in view of Przybyla (US 2019/0276142).
Regarding claims 1 and 14, Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044), comprising:
a fuselage (2) having a longitudinal/Y axis (Para 0045);
two wings/half-wings (5) attached to the fuselage (2) at a first end of the wing (as shown in the figure below) and extending outward from the fuselage on opposite sides of the tail sitter aircraft (Para 0064);
	a pylon (as shown in the figure below) mounted on each wing, the pylon configured to hold a proprotor assembly (as shown in the figure below) having a plurality of rotor blades (17s), the proprotor assembly mounted at a second end of the wing (as shown in the figure below) so that an axis of the proprotor assembly and an axis of rotation for the rotor blades maintains an alignment that is generally parallel to the fuselage longitudinal axis (clearly seen in figures 1-20) (Para 0085),

	but it is silent about the plurality of rotor blades are configured to move between an extended position and a folded position;
	a first engine configured to generate/provide torque to at least one proprotor assembly, wherein the proprotor assembly is configured to rotate the rotor blades using torque generated by the first engine; and 
a second engine configured to generate a thrust force/jet exhaust that is adapted to drive the tail sitter aircraft in a forward direction.

    PNG
    media_image1.png
    375
    598
    media_image1.png
    Greyscale

	Przybyla ‘142 teaches (figures 1A-1D) an aircraft (10) with proprotor assembly (20a, 20b) with plurality of blades (24) that are operable to be extended (figures 1A-1C) and folded (1D) (Para 0020). Przybyla ‘142 further teaches (figures 1A-1D) first engine (26a) operating in turboshaft mode i.e., turboshaft engine to provide torque and rotational energy to proprotor assembly (20a, 20b) and a second engine (26b) operating in turbofan mode i.e., gas turbine engine forcing bypass air through a fan duct to create forward thrust (Para 0020-0023).

Regarding claims 2 and 16, modified Bianco Mengotti ‘875 teaches an invention as described above in claims 1 and 14 respectively but it is silent about a rotor drive system configured to distribute the torque from the first engine to the proprotor assembly. 
Przybyla ‘142 teaches (figures 1A-1D) an aircraft (10) with a gear system/rotor drive system having an engine side gear assembly (44), a torque path coupling assembly (46) and a rotor side gear assembly (48) (Para 0027). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bianco Mengotti ‘875 to incorporate the teachings of Przybyla ‘142 to configure a tail sitter aircraft as claimed above. One of ordinary skill in art would recognize that doing so would transfer torque produced by engine to proprotor.
Regarding claims 3 and 17, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044) wherein the first engine is a turboshaft engine, and the second engine is a gas turbine engine (Przybyla ‘142, Para 0020).
 Regarding claim 4, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044) wherein the thrust force generated by the second engine comprises exhaust airflow from a turbine engine (Przybyla ‘142, Para 0023).
Regarding claim 5, modified Bianco Mengotti ‘875 teaches an invention as described above in claim 1 but it is silent about the first engine and the second engine are a single gas turbine engine coupled to a power shaft to provide torque and a fan section to provide thrust.
Przybyla ‘142 teaches (figures 1A-1D) engines (26a, 26b) may be operated in either a turboshaft mode or a turbofan mode and aircraft could have other numbers of engines both less than and greater than two (Para 0020). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bianco Mengotti ‘875 to incorporate the teachings of Przybyla ‘142 to configure a tail sitter aircraft as claimed above. One of ordinary skill in art would recognize that doing so would reduce aircraft weight.
Regarding claims 6 and 15, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044), further comprising:
landing members (20) positioned to allow the tail sitter aircraft to land and takeoff from a configuration wherein the fuselage longitudinal axis is generally perpendicular to the ground (clearly seen in figure 1) (Para 0079).
Regarding claim 7, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044) wherein the landing members are wheels (Para 0109, 0157).
Regarding claims 8 and 18, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044) further comprising:
at least one vertical stabilizer/ connecting section 7 (Para 0064).
Regarding claim 9 and 19, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044) wherein the at least one vertical stabilizer/ connecting section (7) is mounted on one of the wings and is co-located with the proprotor assembly (clearly seen in figure 1).
Regarding claims 10 and 20, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044) further comprising:
canards (13) mounted on the fuselage (2) (Para 0076).
Regarding claim 11, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044) further comprising:
a pylon for mounting the proprotor assembly at the second end of the wing (as shown in the figure above).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco Mengotti (US 2021/0245875) and Przybyla (US 2019/0276142) as applied to claim 11 above, and further in view of Alber (US 2018/0022467).
Regarding claim 12, modified Bianco Mengotti ‘875 teaches an invention as described above in claim 11 but it is silent about a wing extension attached to the pylon in a position outboard of the wing. 
Alber ‘467 teaches (figures 1-5) an aircraft (10) with wings (12, 13) with wing extension (clearly seen in figure 1) supporting nacelle (20, 30) (Para 0032).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bianco Mengotti ‘875 to incorporate the teachings of Alber ‘467 to configure a tail sitter aircraft as claimed above. One of ordinary skill in art would recognize that doing so would enhance aerodynamic properties by increasing a wing span.
Regarding claim 13, modified Bianco Mengotti ‘875 teaches an invention as described above in claim 11 but it is silent about the first engine is mounted with the pylon.
Alber ‘467 teaches (figures 1-5) an aircraft (10) with engine unit (60) disposed within nacelle frame (Para 0040).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bianco Mengotti ‘875 to incorporate the teachings of Alber ‘467 to configure a tail sitter aircraft as claimed above. One of ordinary skill in art would recognize that doing so would put engine next to proprotor, decrease the length of torque shaft and simply the rotor drive system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/7/2022